
	

114 HR 3579 IH: Federal Firefighter Flexibility and Fairness Act
U.S. House of Representatives
2015-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3579
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2015
			Mr. Sarbanes (for himself, Mr. Wittman, Mr. Connolly, Ms. DelBene, Ms. Frankel of Florida, Mr. Heck of Nevada, Mr. Goodlatte, Ms. Kuster, Mr. Murphy of Florida, Mr. Ruppersberger, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend section 5542 of title 5, United States Code, to provide that any hours worked by Federal
			 firefighters under a qualified trade-of-time arrangement shall be excluded
			 for purposes of determinations relating to overtime pay.
	
	
 1.Short titleThis Act may be cited as the Federal Firefighter Flexibility and Fairness Act. 2.Treatment of hours worked under a qualified trade-of-time arrangementSection 5542 of title 5, United States Code, is amended by adding at the end the following:
			
				(g)
 (1)Notwithstanding any other provision of this section, any hours worked by a firefighter under a qualified trade-of-time arrangement shall be disregarded for purposes of any determination relating to eligibility for, or the amount of, any overtime pay under this section.
 (2)For purposes of this section— (A)the term qualified trade-of-time arrangement means an arrangement under which 2 firefighters who are employed by the same agency agree, solely at their option and with the approval of their employing agency, to substitute for one another during scheduled work hours in the performance of work in the same capacity; and
 (B)the term firefighter means a firefighter as defined by section 8331(21) or 8401(14)..  